Citation Nr: 1622747	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-28 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder and adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1984 to March 1995, and from August 2005 to September 2006.  He also served in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  

The Veteran testified at an April 2016 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In an April 2016 letter, the Veteran's representative requested that the appeal be expedited due to financial hardship.  As the record contains evidence of a pending bankruptcy, that request is granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include mood disorder and adjustment disorder.  

In this case, there is evidence that the Veteran has been diagnosed with unspecified mood disorder and unspecified adjustment disorder with anger and agitation.  See, e.g., June 2010 and April 2011 VA treatment records.  The Veteran returned from deployment in September 2006, and reported anger management problems as early as August 2007.  See August 2007 VA treatment records.  In August 2013, the Veteran had a VA examination and was diagnosed with unspecified mood disorder.  The examination did not discuss his previous diagnosis of unspecified adjustment disorder.  

Further, in the Veteran's April 2016 hearing testimony, he noted that his service connected disabilities, including sleep apnea, asthma, a left foot disorder, and residuals of a hernia, could have caused or aggravated any acquired psychiatric disorder, as they affected his physical abilities and mental state.  The Veteran has not received the appropriate VCAA notice concerning what the evidence must show for secondary service connection.  On remand, the Veteran should receive such notice.

Finally, relevant VA treatment records since August 2013 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran VCAA notice which informs him of the evidence necessary to establish secondary service connection for any acquired psychiatric disorder.

2.  Request that the Veteran provide or identify any outstanding records, to include any treatment he has obtained at a Vet Center.

3.  Obtain any outstanding VA treatment records since August 2013.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric disorders, to include mood disorder and adjustment disorder.  The examiner must be provided access to the Veteran's electronic claims files, including the Virtual VA and VBMS files.  The examiner must specify in the examination report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed.

The clinician should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified psychiatric disorder, including adjustment disorder and a mood disorder, occurred in or is otherwise etiologically related to the Veteran's military service.  The clinician's attention is directed to the fact that the Veteran first began reporting anger management issues in August 2007, less than a year after returning from deployment, and indicated at that time that the symptomatology had been present since he returned from Kuwait.  

The clinician should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disability, including adjustment disorder and mood disorder, was caused or aggravated (i.e., worsened beyond the natural progress) by his service-connected disabilities, including sleep apnea, asthma, a left foot disorder, and residuals of a hernia.  

If aggravation is found, the clinician should address the following medical issues: (1) the baseline manifestations of any of the Veteran's acquired psychiatric disorders found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to any service-connected disabilities.  The clinician's attention is directed to the Veteran's April 2016 hearing testimony, discussing how service-connected disabilities have affected his mental state.

A complete rationale for all opinions must be provided.  

5.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

